DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-8 and 15-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 6, the limitation of “adjusting the vertical distance” is recited in claim 1, thus, the markush group including “adjusting the vertical distance” does not further limiting claim 1 limitation.  
Regarding claim 15, the limitation of “adjusting the vertical distance” is recited in claim 14, thus, the markush group including “adjusting the vertical distance” does not further limiting claim 14 limitation.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11, 14-16, 18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US6436230) in view of Honda (US20100024983).
Regarding claim 1, Kondo teaches a method of processing a substrate by plasma etching (abstract, column 1 lines 35-45, column 10 lines 20-26), comprising the steps of loading a wafer W (substrate) on a holding means mounted on a susceptor 6 (substrate support) in the chamber (disposing a substrate on a substrate support disposed in a chamber body of a process system) (column 7 lines 24-30, see figure 1), a lower electrode is disposed in the substrate support and powered from a first high frequency (high frequency is inside the range of radio frequency) power source 31 to convert a gas into a plasma state gas (providing RF power to an electrode disposed in the substrate support to generate a plasma in the chamber body) (column 5 lines 18-25, column 7 lines 35-46). Kondo teaches a dipole ring magnet comprising multiple piece of magnets arranged on a annulus ring like rotary stage 42 (magnetic housing) is rotated 
Kondo does not explicitly teaches to raising or lowering at the rotational magnetic housing to adjust a vertical distance corresponding to a distance from a plane formed through a center of each of the magnets to the substrate. However, Honda teaches a method plasma etching chamber (same as Kondo) and discloses a magnetic annular unit with a plurality of segments magnets supported by a holder is revolve along the peripheral direction of the chamber (paragraphs 0068-0069 and 0073). Honda teaches the each segment magnet is vertically bisected into a magnet 22s and a magnet 22e and a set of annularly arranged magnets 22d and a set of annularly arranged magnets 22e are respectively vertically movable. Honda teaches when a gap between the magnets 22d and 22e is small and a distance between the magnets and a wafer edge (an also the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate) is short, a relatively large magnetic field is formed in a periphery of the edge of the wafer, on the other hand, when a gap between the magnet 22d and 22e is large and a distance between the magnets and a wafer edge is long, a relatively small magnetic field is formed in the periphery of the edge of the wafer (paragraph 0081). Thus, Honda teaches the distance from a plane formed through a center of each of the magnets to the substrate controlled by raising or lowering the magnetic housing controls of the magnetic field in the periphery of the edge 
Regarding claim 2, Kondo teaches the magnetic housing is rotating in a speed (column 9 lines 45-55). 
Regarding claim 3, Kondo teaches the each magnet is retained in are respective location (retaining bracket) on the holder (rotational magnetic housing) with a space (pitch) between each of the magnet, and is considered as removable as anything is removable with sufficient force.  
Regarding claim 5, Kondo teaches each of the magnets 40are a horizontal distance a center axis of the chamber body 3 (see figure 1, column 4 lines 8-15).
Regarding claim 6, Honda teaches to adjust the vertical distance (paragraph 0081).. 
Regarding claim 7, Kondo teaches to raising or lower the substrate support, which would change the vertical distance of the magnets from the substrate (column 4 lines 30-40, column 7 lines 24-30).
Regarding claim 8, Honda teaches the whole set of annularly arranged magnets are being vertically moved (paragraph 0081), thus, it would be expected a lift system is 
Regarding claim 10, Kondo teaches one or more gases are provided to a process volume of the chamber body (column 5 lines 7-17, see figure 1).
Regarding claim 11, Kondo teaches the gases are provide to the process volume though discharging holes of the upper electrode (diffuser) (lines 7-17, see figure 1), and a capacitive coupled plasma is generated between the lower electrode in the susceptor 6 (substrate support) and the upper electrode (diffuser) (column 7 lines 36-45).
Regarding claim 14, Kondo teaches a method of processing a substrate by plasma etching (abstract, column 1 lines 35-45, column 10 lines 20-26), comprising the steps of loading a wafer W (substrate) on a holding means mounted on a susceptor 6 (substrate support) in the chamber (disposing a substrate on a substrate support disposed in a chamber body of a process system) (column 7 lines 24-30, see figure 1), a lower electrode is disposed in the substrate support and powered from a first high frequency (high frequency is inside the range of radio frequency) power source 31 to convert a gas into a plasma state gas (providing RF power to an electrode disposed in the substrate support to generate a plasma in the chamber body) (column 5 lines 18-25, column 7 lines 35-46). Kondo teaches a dipole ring magnet comprising multiple piece of magnets arranged on a annulus ring like rotary stage 42 (magnetic housing) is rotated around an outer periphery of the chamber (column 5 lines 35-50, see figures 1 and 2), wherein the magnets travel in a circular path around the chamber body (rotating a rotational magnetic housing of the process system around an outside of the chamber body such that magnets of the magnetic housing travel in a circular path around the 
Kondo does not explicitly teaches to raising or lowering at the rotational magnetic housing to adjust a vertical distance corresponding to a distance from a plane formed through a center of each of the magnets to the substrate. However, Honda teaches a method plasma etching chamber (same as Kondo) and discloses a magnetic annular unit with a plurality of segments magnets supported by a holder is revolve along the peripheral direction of the chamber (paragraphs 0068-0069 and 0073). Honda teaches the each segment magnet is vertically bisected into a magnet 22s and a magnet 22e and a set of annularly arranged magnets 22d and a set of annularly arranged magnets 22e are respectively vertically movable. Honda teaches when a gap between the magnets 22d and 22e is small and a distance between the magnets and a wafer edge (an also the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate) is short, a relatively large magnetic field is formed in a periphery of the edge of the wafer, on the other hand, when a gap between the magnet 22d and 22e is large and a distance between the magnets and a wafer edge is long, a relatively small magnetic field is formed in the periphery of the edge of the wafer (paragraph 0081). Thus, Honda teaches the distance from a plane formed through a center of each of the magnets to the substrate controlled by raising or lowering the magnetic housing controls of the magnetic field in the periphery of the edge of the wafer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to raising or lowering the magnetic housing 
Regarding claim 15, Honda teaches to adjust the vertical distance (paragraph 0081).
Regarding claim 16, Kondo teaches the each magnet is retained in are respective location (retaining bracket) on the holder (rotational magnetic housing) with a space (pitch) between each of the magnet, and is considered as removable as anything is removable with sufficient force.  
Regarding claim 18, Honda teaches the whole set of annularly arranged magnets are being vertically moved (paragraph 0081), thus, it would be expected a lift system is used to couple to the magnetic housing to raise and lower the housing. Konda teaches the housing is rotational.
Regarding claim 20, Kondo teaches a method of processing a substrate by plasma etching (abstract, column 1 lines 35-45, column 10 lines 20-26), comprising the steps of loading a wafer W (substrate) on a holding means mounted on a susceptor 6 (substrate support) in the chamber (disposing a substrate on a substrate support disposed in a chamber body of a process system) (column 7 lines 24-30, see figure 1), a lower electrode is disposed in the substrate support and powered from a first high frequency (high frequency is inside the range of radio frequency) power source 31 to 
Kondo does not explicitly teaches to raising or lowering at the rotational magnetic housing to adjust a vertical distance corresponding to a distance from a plane formed through a center of each of the magnets to the substrate. However, Honda teaches a method plasma etching chamber (same as Kondo) and discloses a magnetic annular unit with a plurality of segments magnets supported by a holder is revolve along the peripheral direction of the chamber (paragraphs 0068-0069 and 0073). Honda teaches the each segment magnet is vertically bisected into a magnet 22s and a magnet 22e and a set of annularly arranged magnets 22d and a set of annularly arranged magnets 22e are respectively vertically movable. Honda teaches when a gap between the magnets 22d and 22e is small and a distance between the magnets and a wafer edge (an also the vertical corresponding to a distance from a plane formed through a center of each of the magnets to the substrate) is short, a relatively large magnetic field is formed in a periphery of the edge of the wafer, on the other hand, when a gap between the magnet 22d and 22e is large and a distance between the magnets and a wafer edge 
Regarding claim 21, Kondo teaches one or more gases are provided to a process volume of the chamber body (column 5 lines 7-17, see figure 1).

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US6436230) in view of Honda (US20100024983) as applied to claims 1-3, 5-8, 10-11, 14-16, 18 and 20-21 above, and further in view of Chen (US20160293389).
	Regarding claim 12, Kondo in view of Honda teaches all the limitations of this claim, except the magnets orientation. However, Chen teaches a method of providing a low average electron energy flux onto a substrate in a processing chamber by rotating a dipole magnetic field around the processing chamber (abstract, paragraphs 0008-0009). Chen teaches the dipole magnetic field is generated by a ring magnet (paragraph 0012) and the individual magnets are arranged so that the magnets of a first half of the rotational magnetic housing have a positive pole oriented toward a central opening rational magnetic housing, an d the magnets of a second half of the rotational magnetic housing having a negative pole oriented opposite to the central opening (paragraphs 0027-0028, see figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the magnets orientations as suggested by Chen in the method of processing a substrate as disclosed by Kondo in view of Honda, because Chen teaches such arrangement allow concentrate low energy electrons near the substrate being processed while maintaining a high degree of uniformity (paragraph 0028). 
	Regarding claim 19, Kondo in view of Honda teaches all the limitations of this claim, except the magnets orientation. However, Chen teaches a method of providing a low average electron energy flux onto a substrate in a processing chamber by rotating a dipole magnetic field around the processing chamber (abstract, paragraphs 0008-0009). Chen teaches the dipole magnetic field is generated by a ring magnet (paragraph 0012) .

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art on the record, Kondo (US6436230) in view of Honda (US20100024983), does not teach or suggest the retaining brackets are coupled to tracks and the retaining brackets are actuated to move on the tracks in the context of claims 1, 3 and 9; and the drive system coupled to a drive system as recited in claim 13 in the context of claims 1 and 13.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717